DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on February 13, 2020.
                Status of Claims
Claims 1-19 are pending and have been examined. The claim rejections and objections to the Specification are below.
Abstract of the Disclosure
The Abstract of the disclosure is in excess of 150 words (171 words), and it is recommended that it be made under 150 words. See MPEP 608.01(b).
Drawings
The drawings are objected to because of the following informalities: 
In FIG. 1, the text below each of the images is too small to read and should be enlarged.
Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 1, second paragraph down, last line, “managing smaller segment” should be “managing smaller segments”.
On page 2, second paragraph down, fourth to sixth lines down, the sentence “For example, a portfolio manager…combined the portfolio is poorly hedged” is confusingly worded and should be re-worded for clarity.
On page 4, second paragraph down, third line down, “small business” should be “small businesses”.
On page 13, third line down, “method with cointegration not alone sufficient” is confusingly worded – was it meant to say “method with cointegration that is not alone sufficient”? Proper clarification is needed.
On page 14, second paragraph down, first line, “In the consolidating process 60…” should be merely “The consolidating process 60” (remove the “In” at the beginning).
On page 15, second paragraph down, tenth line down, “a convex hull a optimization search 70” should be “a convex hull optimization search 70”.
Appropriate correction is required.

Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claim 1, the limitation “general a blend…” in the last paragraph beginning “using a convex hull optimization search process…” should likely be “generate a blend…”.
Also for claim 1, all instances of “the first database” and “the second database” should be “the first data storage device” and “the second data storage device” for consistency.
As to claim 14, the limitation “statistically optimization” should be “statistical optimization” for grammatical accuracy and consistency with the Specification (page 13).
As to claim 15, in the second paragraph, “maintaining money manager database” should be “maintaining a money manager database” and “money managers information” should be “money manager information” (“manager”, singular – not “managers”, plural).
Also for claim 15, in the fourth paragraph down beginning “consolidating…”, “into a key performance metrics” should be “into key performance metrics” (eliminate the “a”).
Further for claim 15, in the sixth paragraph down beginning “converting…”, “utility function estimations” should be “estimations from a utility function” or something similar in order to make the later instances of “the utility function” be more consistent and also comply with antecedent basis, etc.
As to claims 16-19, the limitation “A computer implemented method…” should be changed to “The computer implemented method…” in order to clarify that these are dependent claims and to be consistent with e.g., claims 2-14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a computer implemented method (independent claim 1), an analytics processing system (independent claim 16), all of which constitute at least one of the statutory categories of invention (e.g., process or machine).
Step 2A, Prong One:  The Examiner has identified independent “computer-implemented method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “computer implemented method” claim 15.  The claim recites a method of managing a virtual money management platform, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “linking the first [storage location] to the second [storage location] on a platform; converting the assets in the first [storage location] to a series of asset metric data; converting the manager information in the second [storage location] to a series of manager information metric data: compressing the asset metric data and the manager information metric data to create a compact vector space version of a series of value criterion; entering a value criteria for a user based on the user preferences; utilizing an analytical optimization process to create a weighting system for evaluating one of the series of value criterion versus the value criteria of the user; compiling a weighted representation of preferences for the user using the weighted system; and using a convex hull optimization search process to gener[ate] a blend of selected money managers for the portfolio of a user”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being converting, compressing and ultimately compiling a weighted representation of data to generate a blend of money managers for a user portfolio. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a system, a first data storage device, a second data storage device, a computer implemented logic coupled to the first data storage and the second data storage device (referred to as the first and second databases later), a computer readable medium, a processor, and a weighting system to perform all the steps. A plain reading of FIG. 1 as well as its associated descriptions in pages 7-10 of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 9 (“The virtual money manager system 1 employs a conversion processor or system 30 having instructions to convert information regarding the database of assets 10 and database of money managers 15 into key metrics.”) Hence, the additional elements of the system, the first data storage device, the second data storage device, the computer implemented logic, the computer readable medium, the processor, and the weighting system are also recited at a high-level of generality, e.g., as generic systems, (storage) devices (or databases), logic, computer readable mediums, and processors (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the additional elements of the system, the first data storage device, the second data storage device, the computer implemented logic, the computer readable medium, the processor, and the weighting system of independent claim 1, independent claim 15 also contains the generic computing components of: an asset database, a server of an asset information, a money manager database, a server of a plurality of money managers information, and a computing device.
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system (claim 1), the first data storage device (claim 1), the second data storage device (claim 1), the computer implemented logic (claim 1), the computer readable medium (claim 1), the processor (claim 1), the asset database (claim 15), the server of an asset information (claim 15), the money manager database (claim 15), the server of a plurality of money managers information (claim 15), and the computing device (claim 15) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 15 based on similar reasoning and rationale.
Dependent claims 2-14 & 16-21, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 8-9 & 16, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 wherein the assets consist of one or more securities” (claim 2), “The computer implemented method of managing a virtual money management platform of Claim 6 wherein the asset consists of one or more commodities” (claim 8), “The computer implemented method of managing a virtual money management platform of Claim6 wherein the assets consists of real estate” (claim 9) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 15 wherein the assets consist of one or more securities” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the assets in a method of managing a virtual money management platform or method for determining the optimum platform for selecting money managers in a portfolio construction process.
In claims 3 & 17, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 2 wherein the securities include a price and a corporate filing information” (claim 3) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 16 wherein the securities include a price and a corporate filing information” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the securities in a method of managing a virtual money management platform or method for determining the optimum platform for selecting money managers in a portfolio construction process.
In claim 4, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 3 wherein the money manager information comprises a current position and a historical performance”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the money manager information in a method of managing a virtual money management platform.
In claim 5, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 4 wherein the value criteria based on user preferences comprises a manager fee information and breakpoint structure information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the value criteria based on user preferences in a method of managing a virtual money management platform.
In claims 6 & 18, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of: using one or more Data Shapley methods to develop of a set of rules; and rebalancing the selected blend of money managers allocated to the portfolio of a user as determined by the set of rules” (claim 6) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 15 further comprising the steps of using one or more Data Shapley methods to develop of a set of rules; and rebalancing the selected blend of money managers allocated to the portfolio of a user as determined by the set of rule” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., using one or more Data Shapley method steps) in a method of managing a virtual money management platform or method for determining the optimum platform for selecting money managers in a portfolio construction process.
In claims 7, 10-12 & 14, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of contacting the selected money managers for a user portfolio” (claim 7), “The computer implemented method of managing a virtual money management platform of Claim 6 further comprising the step of contacting the selected money managers for a user portfolio” (claim 10), “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of cleaning the assets and manager information in the first database and secured database using machine learning and data analytics” (claim 11), “The computer implemented method of managing a virtual money management platform of Claim I further comprising the step of analyzing a method to allocate capital across a portfolio of selected managers to conform with prerogatives provided by an expressed utility function” (claim 12) and “The computer implemented method of managing a virtual money management platform of Claim 6 further comprising the step of using statistically optimization to create a weighting system for evaluating the value criterion versus the value criteria of the user” (claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., contacting, cleaning, analyzing and using statistically optimization steps) in a method of managing a virtual money management platform or method for determining the optimum platform for selecting money managers in a portfolio construction process.
In claims 13 & 19, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 12 further comprising the step of framing the asset metric data to create a compact vector space version of trade-offs” (claim 13) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 18 further comprising the step of framing the asset metric data to create a compact vector space version of trade-offs” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., framing steps) in a method of managing a virtual money management platform or method for determining the optimum platform for selecting money managers in a portfolio construction process.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-19 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethna et al., WO 2015095229 A1 (“Sethna”).
As to claim 1, Sethna discloses “A computer implemented method of managing a virtual money management platform on a system comprising:”
“a first data storage device consisting of a plurality of assets”. See, e.g., Sethna, paras. [0107] (“Implementations of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal, or a combination of one or more of them.”); [0110] (“Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.”).
“a second data storage device consisting of a plurality of manager information”. See, e.g., Sethna, paras. [0107] (above data storage devices that can store any data); [0091] (mentioning “equity fund manager” tasks). 
“a computer implemented logic coupled to the first data storage and the second data storage device, the computer implemented logic processing configured to permit access to and store account data related to the assets and manager information stored in the first data storage and second data storage”. See, e.g., Sethna, paras. [0107] (above data storage devices that can store any data); [0107] (“control operation of”).
“a computer readable medium stored on a processor having instructions which cause the processor to carry out steps comprising:” see, e.g., Sethna, para. [0107] (“Implementations of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal, or a combination of one or more of them.”).
“linking the first database to the second database on a platform”. See, e.g., Sethna, para. [0108] (“A computer program can be deployed to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.”).
“converting the assets in the first database to a series of asset metric data converting the manager information in the second database to a series of manager information metric data”. See, e.g., Sethna, Abstract (“The method includes identifying sectors in the financial market. The method includes creating a weighted decomposition of the identified sectors for each financial asset in a group of financial assets by assigning weights denoting an extent to which each financial asset's price return includes price returns of the identified sectors.”).
“compressing the asset metric data and the manager information metric data to create a compact vector space version of a series of value criterion”. See, e.g., Sethna, FIGS. 2A and 2B; paras. [0008] (describing FIGS. 2A and 2B of examples of “singular vectors Vs of the SVD of returns”); [0028] (“FIG. 1 shows Low-dimensional projection 100 of the stock price returns data. Stock price returns are projected onto a plane spanned by two stiff vectors from the SVD of the emergent simplex corners as described in this document. Each colored circle corresponds to one of the 705 stocks in the dataset used in the analysis. Colors denote the sectors assigned to companies by Scottrade and the scheme is shown in FIG. 2A. FIGS. 2A and 2B show examples of singular vectors Vs of the SVD of returns Rts 200 and 250 respectively. The orthonormal right singular vectors (rows of Vs) of SVD of Rts are equivalent to the eigenvectors of the stock-stock correlation matrix^ss,~ffTff . Eight of these stiffest eigenvectors including the market mode are shown in rows of two at a time. Each has 705 components corresponding to stocks in the dataset. The market mode with all components in the same direction describes overall fluctuations in the market; it was excluded from the analysis described in the paper. It was previously suggested that each eigenvector of the stock-stock correlation matrix describes a listed sector, however as seen above, a more correct interpretation is that each eigenvector is a mixture of listed sectors with opposite signs in components. For example, the stiffest direction (after market mode) has positive components in real estate and utility, but negative in tech. Less stiff eigenvectors (including the last one shown here), do not contain sector-relevant information.”); [0029]-[0030], [0082], [0100] (also mentioning singular vectors); [0039], [0078]-[0079], [0100] (eigenvectors); [0042], [0069] (basis vectors together with weights).
“entering a value criteria for a user based on the user preferences”. See, e.g., Sethna, para. [0064] (listing following “criteria” that are value criteria); [0089] (“One could select among models of different dimensions using statistical tests such as the PVE discussed above, or information theory based criteria such as Akaike Information Criterion (AIC) or the Bayesian Information Criterion (BIC), but the choice of the selection criterion is itself generally made on an ad hoc basis.”); [0090] (“Criteria applied for picking stocks.”).
“utilizing an analytical optimization process to create a weighting system for evaluating one of the series of value criterion versus the value criteria of the user”. See, e.g., Sethna, Abstract (“Methods, systems, and devices are disclosed for producing canonical industrial sector financial indices and weighted decomposition of stocks. In one aspect, a computer implemented method for classifying a financial asset in a financial market into sectors based on price returns of the stocks is described. The method includes identifying sectors in the financial market. The method includes creating a weighted decomposition of the identified sectors for each financial asset in a group of financial assets by assigning weights denoting an extent to which each financial asset's price return includes price returns of the identified sectors.”); above paragraphs describing using the weighted values, e.g., paras. [0006], [0014] (FIG. 8), [0017] (FIGS. 11-12), [0021] (FIG. 16), [0023], [0027]-[0028], [0033], [0036], [0039], [0040], [0042]-[0043], [0048], [0051], [0054]-[0056], [0060], [0069], [0072]-[0073], [0089], [0093], [0097], [0099], [0101], [0103], [0105], claims 1-3, 8-9, 14, 17; [0104] (“The described decomposition was optimized without concern for market capitalization, which appears to be the key difference. For an Equal Weighted Index of the 338 stocks in the S&P500 with current tickers and a complete data series in the disclosed time of interest, a spectacular r.sup.2 value of 99.0% (97.0% for 3 factors) is obtained compared to a value of 95.8% for Fama and French. Thus the disclosed unsupervised learning method generates a factor decomposition that not only reveals the underlying structure of the disclosed economic system, but provides a competitive description of portfolio returns and a superior description of the returns of individual stocks.”); 
“compiling a weighted representation of preferences for the user using the weighted system; and”. See Sethna, above, paras. paras. [0006], [0014] (FIG. 8), [0017] (FIGS. 11-12), [0021] (FIG. 16), [0023], [0027]-[0028], [0033], [0036], [0039], [0040], [0042]-[0043], [0048], [0051], [0054]-[0056], [0060], [0069], [0072]-[0073], [0089], [0093], [0097], [0099], [0101], [0103], [0105], claims 1-3, 8-9, 14, 17.
“using a convex hull optimization search process to general a blend of selected money managers for the portfolio of a user.” See, e.g., Sethna, paras. [0042] (“The number n of canonical sectors /is user-specified. The resulting factorization is thus a best- fit simplex to the data with vertices ^/constrained to be inside the convex hull of the original data as desired.”); [0067] (“convex hull NMF [non-negative matrix factorization]”); [0069] (mentioning making convex hulls); [0072] (mentioning principal convex hull analysis (PCHA) algorithm).
As to claim 15, Sethna also discloses an “computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process. the method comprising: maintaining an asset database on a server of an asset information; maintaining money manager database on a server of a plurality of money managers information; linking by a computing device the asset database to the money manager database; consolidating the asset information and money manager information into a key performance metrics; restructuring the key performance metrics of the asset information and money market information as a contrast: converting the contrasts into utility function estimations; obtaining a desired preference information from an individual; structuring the utility function to conform with the desired preference information; utilizing the utility function in a convex hull search process of the market manager information to determine a functional representation of a desired allocation weight: and generating a portfolio of market managers for the individual.” See Sethna above for the nearly identical limitations above in claim 1.
As to claims 2, 8-9 & 16, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 wherein the assets consist of one or more securities” (claim 2), “The computer implemented method of managing a virtual money management platform of Claim 6 wherein the asset consists of one or more commodities” (claim 8), “The computer implemented method of managing a virtual money management platform of Claim6 wherein the assets consists of real estate” (claim 9) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 15 wherein the assets consist of one or more securities” (claim 16). See, e.g., Sethna, paras. [0023] (“In analogy to the broader economy, the performance of financial markets (e.g. stock markets, bond markets, currency markets, commodity markets, oil markets, etc.) is reported similarly in terms of aggregated quantities with groups of financial assets, such as stocks taken at once. The aggregated quantities are referred to as indices that represent a weighted average price of the groups of financial assets, such as stocks. A finer, microlevel analysis quickly becomes impractical because of the plethora of listed financial assets, such as stocks. For example, stocks from over 8000 US public companies are available for trading in various markets. These include over 4500 securities listed on the three major domestic US exchanges, e.g., NASDAQ, NYSE and NYSE MKT. For convenience of analysis and investment, stocks are grouped into indices such as the market- wide Russell 3000 and S&P 500 comprising of stocks from diverse companies to reflect the entirety of the market, and sector-specific indices such as Dow Jones Financials Index, CBOE Oil Index, and Morgan Stanley High-Tech 35 Index that are more granular indicators of performance in individual named sectors.”); [0036] (“Wal-Mart's returns, on the other hand, have moved significantly from c-cyclical to c-non-cyclicals (consumer staples) in the post-financial crises years as shown; this is also true of other low-price consumer commodities retailers such as Costco, but not true of higher price retailers such as Whole Foods, Macy's, etc.”); [0028]-[0030], [0032], [0033], [0035]-[0036], [0038]-[0040], [0043], [0046], [0055], [0067], [0072], [0090], [0100]-[0101] (real estate 224/324/424 or real estate mentioned). 
As to claims 3 & 17, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 2 wherein the securities include a price and a corporate filing information” (claim 3) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 16 wherein the securities include a price and a corporate filing information” (claim 17). See, e.g., Sethna, Abstract (“In one aspect, a computer implemented method for classifying a financial asset in a financial market into sectors based on price returns of the stocks is described. The method includes identifying sectors in the financial market. The method includes creating a weighted decomposition of the identified sectors for each financial asset in a group of financial assets by assigning weights denoting an extent to which each financial asset's price return includes price returns of the identified sectors.”); [0023] (“These include over 4500 securities listed on the three major domestic US exchanges, e.g., NASDAQ, NYSE and NYSE MKT. For convenience of analysis and investment, stocks are grouped into indices such as the market- wide Russell 3000 and S&P 500 comprising of stocks from diverse companies to reflect the entirety of the market, and sector-specific indices such as Dow Jones Financials Index, CBOE Oil Index, and Morgan Stanley High-Tech 35 Index that are more granular indicators of performance in individual named sectors.”).
As to claim 4, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 3 wherein the money manager information comprises a current position and a historical performance”. See, e.g., Sethna, paras. [0021], [0103]-[0104] (“current tickers”, “current tickers and data in the date range considered” and “current tickers and a complete data series in the disclosed time of interest”); [0006], [0025], [0028], [0041], [0090] (“historical stock price returns”, “hallmark historical events”, “historical prices”); claims 2, 8 & 17 (historical stock prices). 
As to claim 5, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 4 wherein the value criteria based on user preferences comprises a manager fee information and breakpoint structure information”. See, e.g., Sethna, para. [0091] (discussing equity fund manager which would include manager fee information and breakpoint structure information).
As to claims 6 & 18, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of: using one or more Data Shapley methods to develop of a set of rules; and rebalancing the selected blend of money managers allocated to the portfolio of a user as determined by the set of rules” (claim 6) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 15 further comprising the steps of using one or more Data Shapley methods to develop of a set of rules; and rebalancing the selected blend of money managers allocated to the portfolio of a user as determined by the set of rule” (claim 18). See, e.g., Sethna, paras. [0027], [0040], [0042], [0067], [0069], [0072], [0105], claims 8 & 17 (describing data algorithms used to develop rules).
As to claims 7, 10-12 & 14, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of contacting the selected money managers for a user portfolio” (claim 7), “The computer implemented method of managing a virtual money management platform of Claim 6 further comprising the step of contacting the selected money managers for a user portfolio” (claim 10), “The computer implemented method of managing a virtual money management platform of Claim 1 further comprising the step of cleaning the assets and manager information in the first database and secured database using machine learning and data analytics” (claim 11), “The computer implemented method of managing a virtual money management platform of Claim I further comprising the step of analyzing a method to allocate capital across a portfolio of selected managers to conform with prerogatives provided by an expressed utility function” (claim 12) and “The computer implemented method of managing a virtual money management platform of Claim 6 further comprising the step of using statistically optimization to create a weighting system for evaluating the value criterion versus the value criteria of the user” (claim 14). See, e.g., Sethna, para. [0091] (discussing equity fund manager which would include contacting these selected money managers and allocate capital across a portfolio according to prerogatives); Abstract (“comprehensively a machine learning approach”); [0028], claim 2 (“unsupervised machine learning analysis”); [0104] (optimized decomposition analysis). 
As to claims 13 & 19, the limitations of “The computer implemented method of managing a virtual money management platform of Claim 12 further comprising the step of framing the asset metric data to create a compact vector space version of trade-offs” (claim 13) and “A computer implemented method for determining the optimum platform for selecting money managers in a portfolio construction process of Claim 18 further comprising the step of framing the asset metric data to create a compact vector space version of trade-offs” (claim 19). See, e.g., Sethna, paras. [0006]-[0007] (“space of historical stock price returns”, “stock price returns data space”); [0025] (“high-dimensional space of stock price returns”); [0028] (“data space” relative to the stiff and singular vectors, e.g. vector space); [0038]-[0039], [0059], [0062], [0074]-[0075], [0079], [0081], [0105]-[0106], claim 14 (space of price returns and stock price).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Kotarinos et al., U.S. Pat. Pub. 2021/0174448 A1 – for discussing analytics and Data Shapley (Title).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
June 11, 2022
                                                                                                                                                                                                                                                                                                                                                                     
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/18/2022